      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 1 of 24 PAGEID #: 1



1                                  UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
2

3    RICHARD WAGNER,                                )      CASE NO.:
                                                    )
4                   Plaintiff,                      )      CIVIL RIGHTS
                                                    )
5
            vs.                                     )      COMPLAINT FOR INJUNCTIVE
6                                                   )      RELIEF AND DAMAGES:
     SKYLINE CHILI, INC.                            )
7    d/b/a SKYLINE CHILI,                           )      1ST CAUSE OF ACTION: For Denial of
                                                    )      Access by a Public Accommodation in
8
            &                                       )      Violation of the Americans with Disability
9                                                   )      Act of 1990 (“Title III” and “ADA”),
     SHOPPES ON OLENTANGY II LLC,                   )      42 U.S.C. §§ 12181 et seq.
10                                                  )
                    Defendants.                     )      2ND CAUSE OF ACTION: For Denial of
11
                                                    )      Access by a Public Accommodation in
12                                                  )      Violation of Ohio Revised Code 4112.02, et
                                                    )      seq.
13                                                  )
                                                    )      3RD CAUSE OF ACTION: For Denial of
14
                                                    )      Access by a Public Accommodation in
15                                                  )      Violation of Ohio Administrative Code
                                                    )      4101:1-11, et seq.
16
            Plaintiff RICHARD WAGNER Complains of Defendants SKYLINE CHILI, INC. doing
17

18   business as SKYLINE CHILI (hereinafter “SKYLINE”), and SHOPPES ON OLENTANGY II

19   LLC (hereinafter “SHOPPES”), and alleges as follows:
20
     INTRODUCTION:
21
            1.      This is a civil rights action for discrimination against persons with physical
22
     disabilities, of which plaintiff WAGNER is a member of, for failure to remove architectural
23

24   barriers structural in nature at Defendants’ Skyline Chili restaurant and the Shoppes on

25   Olentangy shopping center, a place of public accommodation, thereby discriminatorily denying
26
     plaintiff access to, the full and equal enjoyment of, opportunity to participate in, and benefit
27
     from, the goods, facilities, services, and accommodations thereof. WAGNER seeks injunctive
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 1
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 2 of 24 PAGEID #: 2



1    relief and damages pursuant to the Americans with Disability Act of 1990 (“title III” AND
2
     “ADA”), 42. U.S.C. §§ 12181 et seq.; Ohio Revised Code § 4112.02, et seq.; and Ohio
3
     Administrative Code § 4101:1-11, et sec.
4
               2.   WAGNER is a person with physical disabilities who, on or about December 17,
5

6    2018, was an invitee, guest, patron, or customer at Defendants’ Skyline Chili restaurant and the

7    Shoppes on Olentangy shopping center, in the City of Columbus, Ohio. At said time and place,
8
     defendants failed to provide proper legal access to Skyline Chili restaurant and the Shoppes on
9
     Olentangy shopping center, which is a public accommodation and/or public facility. The denial
10
     of access was in violation of both federal and Ohio legal requirements, and WAGNER suffered
11

12   violations of his civil rights to full and equal access and was embarrassed and humiliated.

13   JURISDICTION AND VENUE:
14
               3.   Jurisdiction: This Court has jurisdiction of this action pursuant to 28 U.S.C.
15
     §1331 for violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.
16
     Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same
17

18   nucleus of operative facts and arising out of the same transactions, are also brought under

19   parallel Ohio law, whose goals are closely tied with the ADA, including but not limited to
20
     violations of Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code § 4101:1-11,
21
     et sec.
22
               4.   Venue: Venue is proper in this court pursuant to 28 U.S.C. §1391(b) and is
23

24   founded on the facts that the real property which is the subject of this action is located in this

25   district at/near 2995 Olentangy River Road, in the City of Columbus, County of Franklin, State
26
     of Ohio and that WAGNER’s causes of action arose in this district.
27
     PARTIES:
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 2
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 3 of 24 PAGEID #: 3



1           5.      WAGNER is a “physically handicapped person,” a “physically disabled person,”
2
     and a “person with physical disabilities.” (Hereinafter the terms “physically disabled,”
3
     “physically handicapped” and “person with physical disabilities” are used interchangeably, as
4
     these words have similar or identical common usage and legal meaning.) WAGNER is a “person
5

6    with physical disabilities,” as defined by all applicable Ohio and United States laws. WAGNER

7    requires the use of a wheelchair to travel about in public. Consequently, WAGNER is a member
8
     of that portion of the public whose rights are protected by the provisions of Ohio Revised Code §
9
     4112.02, et seq. and Ohio Administrative Code § 4101:1-11, et sec. Wagner is a resident of
10
     Columbus, Ohio.
11

12          6. Defendants SKYLINE CHILI, INC., doing business as SKYLINE CHILE, an Ohio

13   Corporation, and SHOPPES ON OLENTANGY II LLC, an Ohio Limited Liability company,
14
     (hereinafter alternatively referred to as “Defendants”) are the owners and operators, lessors
15
     and/or lessees, or agents of the owners, lessors and/or lessees, and/or alter ego, franchisor and/or
16
     franchisee, of the building and/or buildings which constitute a public facility in and of itself,
17

18   occupied by Skyline Chili restaurant and the Shoppes on Olentangy shopping center, a public

19   accommodation, located at/near 2995 Olentangy River Road, Columbus, Ohio, and subject to the
20
     requirements of Ohio state law requiring full and equal access to public facilities pursuant to
21
     Ohio Revised Code § 4112.02, et seq., Ohio Administrative Code § 4101:1-11, et sec., and
22
     subject to the Americans with Disability Act of 1990 (“title III” AND “ADA”), 42. U.S.C. §§
23

24   12181 et seq., and to all other legal requirements referred to in this complaint.

25          7. At all times relevant to this complaint, Defendants are the lessee, or agent of the
26
     lessees, and/or lessors, of said premises, and/or alter ego of the lessees, lessors and their agents,
27
     and owns and operates in joint enterprise the subject Skyline Chili restaurant and the Shoppes on
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 3
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 4 of 24 PAGEID #: 4



1    Olentangy shopping center as a public facility at/near 2995 Olentangy River Road, Columbus,
2
     Ohio. The business is open to the general public and conducts business therein. The business
3
     operates on said premises is a public accommodations subject to the requirements of Ohio
4
     Revised Code § 4112.02, et seq. and Ohio Administrative Code § 4101:1-11, et sec. WAGNER
5

6    does not know the relative responsibilities of the Defendants in the operation of the facilities

7    herein complained of, and alleges a joint venture and common enterprise by all such Defendants.
8
             8. At all times relevant to this complaint, Defendants are the landlords/lessors,
9
     tenants/lessees and the owners and operators of the subject Skyline Chili restaurant and the
10
     Shoppes on Olentangy shopping center, public accommodations located at/near 2995 Olentangy
11

12   River Road, Columbus, Ohio. As such, Defendants are jointly and severally responsible to

13   identify and remove architectural barriers pursuant to Code of Federal Regulations section
14
     36.201(b), which states in pertinent
15
     part:
16
             § 36.201       General
17

18                          (b) Landlord and tenant responsibilities. Both the landlord
                            who owns the building that houses a place of public
19                          accommodation and the tenant who owns or operates the place of
                            public accommodation are public accommodations subject to the
20
                            requirements of this part. As between the parties, allocation of
21                          responsibility for complying with the obligations of this part may
                            be determined by lease or other contract.
22
                            CFR §36.201(b)
23

24           9. WAGNER does not know the true names of Defendants, their business capacities,

25   their ownership connection to the property and business, nor their relative responsibilities in
26
     causing the access violations herein complained of, and allege a joint venture and common
27
     enterprise by all such Defendants. WAGNER is informed and believes that the Defendants
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 4
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 5 of 24 PAGEID #: 5



1    herein are public accommodations, and are the agent, ostensible agent, master, servant,
2
     employer, employee, representative, franchisor, franchisee, joint venturer, alter ego, partner, and
3
     associate, or such similar capacity, of each of the other Defendants, and was at all times acting
4
     and performing, or failing to act or perform, within the course and scope of his, her or its
5

6    authority as agent, ostensible agent, master, servant, employer, employee, representative,

7    franchiser, franchisee, joint venturer, alter ego, partner, and associate, or such similar capacity,
8
     and with the authorization, consent, permission or ratification of each of the other Defendants,
9
     and is responsible in some manner for the acts and omissions of the other Defendants in legally
10
     causing the violations and damages complained of herein, and have approved or ratified each of
11

12   the acts or omissions of each other defendant, as herein described. WAGNER may seek leave to

13   amend when the true names, capacities, connections, and responsibilities of Defendants are
14
     ascertained.
15
            10. WAGNER is informed and believes that the named Defendants conspired to commit
16
     the acts described herein, or alternatively, aided and abetted one another in the performance of
17

18   the wrongful acts hereinafter alleged.

19   PRELIMINARY FACTUAL ALLEGATIONS:
20
            11. Defendants are the entities that own, lease (or leases to), or operate Skyline Chili
21
     restaurant and the Shoppes on Olentangy, a restaurant and shopping center, located at/near 2995
22
     Olentangy River Road, Columbus, Ohio. Skyline Chili restaurant and the Shoppes on Olentangy
23

24   shopping center and each of its facilities are places “of public accommodation” subject to the

25   requirements of the Americans with Disability Act of 1990 (“TITLE III” AND “ADA”), 42.
26
     U.S.C. §§ 12181 et seq., Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §
27
     4101:1-11, et sec. On information and belief, said facility has undergone “alterations, structural
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 5
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 6 of 24 PAGEID #: 6



1    repairs and additions,” each of which has subjected Skyline Chili restaurant and the Shoppes on
2
     Olentangy shopping center to handicapped access requirements.
3
            12. WAGNER is a person with a disability. WAGNER is a “physically disabled person,”
4
     as defined by all applicable Ohio and United States laws. WAGNER is a paraplegic and requires
5

6    the use of a wheelchair for mobility and to travel in public.

7           13. At all times referred to herein and continuing to the present time, Defendants
8
     advertised, publicized and held out Skyline Chili restaurant and the Shoppes on Olentangy
9
     shopping center as being handicapped accessible and handicapped usable.
10
            14. On or about December 17, 2018, WAGNER was an invitee and guest at the subject
11

12   restaurant and shopping center, arriving for purposes of eating a meal.

13          15. Upon his arrival, during his patronizing of the public accommodations, and upon his
14
     exit of the facility, WAGNER personally encountered architectural barriers which denied him
15
     the full and equal access to the property.
16
            16. Therefore, at said time and place, WAGNER, a person with a disability, encountered
17

18   the following inaccessible elements of the subject Skyline Chili restaurant and the Shoppes on

19   Olentangy shopping center which constituted architectural barriers and a denial of the proper and
20
     legally required access to a public accommodation to persons with physical disabilities. By way
21
     of example and not as an exhaustive inventory of Defendants’ violations, the following barriers
22
     to access were personally encountered by WAGNER:
23

24          a.      Parking

25                  i.    There are no signs marking the accessible parking spaces in violation of
26
                          2010 ADAS Section 502.6.
27
                   ii.    There are no signs marking the van accessible parking spaces in violation of
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 6
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 7 of 24 PAGEID #: 7



1                         2010 ADAS Section 502.6.
2
                 iii.     The running slop of the accessible parking stall exceeds 2% in violation of
3
                          2010 ADAS Section 502.4.
4
           b.         Entrance
5

6                 i.      The floor mat is not secured at the entry doors in violation of 2010 ADAS

7                         Section 302.2.
8
           c.         Dining Area
9
                  i.       No tables or booths are accessible because there is not sufficient knee and
10
                           toe clearance due to the table bases in violation of 2010 ADAS Sections
11

12                         226.1 and 306.2.1.

13              ii.        No booths are accessible because there is not sufficient knee and toe
14
                           clearance due to less than 30” width provided in violation of 2010 ADAS
15
                           Section 306.2.1.
16
                iii.       No bar seating is accessible because there is not clear floor space or knee
17

18                         and toe clearance provided in violation of 2010 ADAS Section 226.1.

19              iv.        No bar seating is accessible because the counter is greater than 34” above
20
                           the floor in violation of 2010 ADAS Section 902.3.
21
                 v.        The coat hooks are greater than 48” above the floor in violation of 2010
22
                           ADAS Section 308.3.1.
23

24         d.         Men’s Restroom

25                i.       The toilet paper dispenser is mounted too close to the top of the grab bar,
26
                           minimizing the gripping surface in violation of 2010 ADAS Section 609.3.
27
                ii.        The required 56” by 60” clear floor space for the water closet has been
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 7
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 8 of 24 PAGEID #: 8



1                         obstructed by the trash can in violation of 2010 ADAS Section 604.3.1.
2
                 iii.     The urinal is located in an area that does not provide the required clear
3
                          floor space for a front approach in violation of 2010 ADAS Section 605.3.
4
                 iv.      The paper towel and soap dispensers are not accessible because there is not
5

6                         adequate clear floor space for either a forward or side approach in violation

7                         of 2010 ADAS Section 305.3.
8
                  v.      The paper towel dispenser’s operation mechanism is too high off the floor
9
                          in violation of 2010 ADAS Section 308.2.1.
10
                 vi.      The coat hook is installed greater than 48 inches above the finished floor in
11

12                        violation of 2010 ADAS Section 308.2.1.

13              vii.      The lavatory supply and drain lines are not completely insulated in
14
                          violation of 2010 ADAS Section 606.5.
15
               viii.      On personal knowledge, information and belief, other public facilities and
16
                          elements too numerous to list were improperly inaccessible for use by
17

18                        persons with physical disabilities.

19          17. The discriminatory violations described in ¶ 16 are not an exclusive list of the
20
     Defendants’ violations. WAGNER requires the inspection of the Defendants’ place of public
21
     accommodation in order to photograph and measure all of the discriminatory acts violating the
22
     Americans with Disability Act of 1990 (“title III” AND “ADA”), 42. U.S.C. §§ 12181 et seq.,
23

24   Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.

25          18. At all times stated herein, the existence of architectural barriers at Defendants’
26
     place of public accommodation evidenced “actual notice” of Defendants’ intent not to comply
27
     with the Americans with Disability Act of 1990 (“title III” and “ADA”), 42. U.S.C. §§ 12181 et
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 8
      Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 9 of 24 PAGEID #: 9



1    seq., Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.
2
     either then, now or in the future.
3
            19. As a legal result of Defendants’ failure to act as a reasonable and prudent public
4
     accommodation in identifying, removing or creating architectural barriers, policies, practices and
5

6    procedures that denied access to WAGNER and other persons with disabilities, WAGNER

7    suffered damages as alleged herein.
8
            20. As a further legal result of the actions and failure to act of Defendants, and as a
9
     legal result of the failure to provide proper handicapped-accessible public facilities as set forth
10
     herein, WAGNER was denied his civil rights to full and equal access to public facilities.
11

12   WAGNER suffered a loss of his civil rights and his rights as a person with physical disabilities

13   to full and equal access to public facilities, and further suffered from injury, shame, humiliation,
14
     embarrassment, anger, chagrin, disappointment and worry, expectedly and naturally associated
15
     with a person with physical disabilities being denied access, all to his damages as prayed
16
     hereinafter in an amount within the jurisdiction of this court.
17

18          21. WAGNER is “physically handicapped,” “physically disabled,” or a “person with

19   physical disabilities” who was denied his rights to equal access to a public facility by
20
     Defendants. Defendants maintained public establishments without access for persons with
21
     physical disabilities as stated herein, and continue as of the date of filing this complaint to deny
22
     equal access to WAGNER and other persons with physical disabilities in these and other ways.
23

24          22. On information and belief, construction alterations carried out by Defendants have

25   triggered access requirements under Americans with Disability Act of 1990 (“TITLE III” AND
26
     “ADA”), 42. U.S.C. §§ 12181 et seq., Ohio Revised Code § 4112.02, et seq.; and Ohio
27
     Administrative Code §4101:1-11, et sec.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 9
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 10 of 24 PAGEID #: 10



1            23. WAGNER, as described herein below, seeks injunctive relief to require Skyline Chili
2
     restaurant and the Shoppes on Olentangy shopping center to be made accessible to meet the
3
     requirements of both Ohio law and the Americans with Disabilities Act, whichever is more
4
     restrictive, so long as Defendants operate and/or lease Skyline Chili restaurant and the Shoppes
5

6    on Olentangy shopping center as a public facility. WAGNER seeks damages for violation of his

7    civil rights, from December 17, 2018 until such date as Defendants brings the establishments into
8
     full compliance with the requirements of Ohio and federal law.
9
             24. On information and belief, Defendants have been negligent in their affirmative duty
10
     to identify the architectural barriers complained of herein and negligent in the removal of some
11

12   or all of said barriers.

13           25. Because of Defendants’ violations, WAGNER and other persons with physical
14
     disabilities are unable to use public facilities such as those owned and operated by Defendants on
15
     a “full and equal” basis unless such facility is in compliance with the provisions of the
16
     Americans with Disabilities Act and other accessibility law as plead herein. WAGNER seeks an
17

18   order from this court compelling Defendants to make Skyline Chili restaurant and the Shoppes

19   on Olentangy shopping center accessible to persons with disabilities.
20
             26. On information and belief, Defendants have intentionally undertaken to modify and
21
     alter existing building(s), and have failed to make them comply with accessibility requirements.
22
     The acts and omissions of Defendants in failing to provide the required accessible public
23

24   facilities at the time of WAGNER’s visit and injuries, indicate actual and implied malice towards

25   WAGNER, and despicable conduct carried out by Defendants with a willful and conscious
26
     disregard for the rights and safety of WAGNER and other similarly situated persons, and justify
27
     punitive damages pursuant to Ohio Revised Code § 2315.21, in amounts sufficient to make a
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 10
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 11 of 24 PAGEID #: 11



1    more profound example of Defendants to other operators of other establishment and other public
2
     facilities, and to punish Defendants and to carry out the purposes of § 2315.21.
3
            27. WAGNER is informed and believes and therefore alleges that Defendants caused the
4
     subject facility to be constructed, altered and maintained in such a manner that persons with
5

6    physical disabilities were denied full and equal access to, within and throughout said building of

7    Defendants and were denied full and equal use of said public facilities. Further, on information
8
     and belief, Defendants have continued to maintain and operate said facilities in such conditions
9
     up to the present time, despite actual and constructive notice to such Defendants that the
10
     configuration of the establishment and/or its building(s) is in violation of the civil rights of
11

12   persons with physical disabilities, such as WAGNER and the disability community. Such

13   construction, modification, ownership, operation, maintenance and practices of such public
14
     facilities are in violation of law as stated in Americans with Disability Act of 1990 (“TITLE III”
15
     AND “ADA”), 42. U.S.C. §§ 12181 et seq. and elsewhere in the laws of Ohio.
16
            28. On information and belief, the subject public facilities and building(s) of
17

18   Skyline Chili restaurant and the Shoppes on Olentangy shopping center denied full and equal

19   access to WAGNER and other persons with physical disabilities in other respects due to
20
     noncompliance with requirements of Ohio Revised Code § 4112.02, et seq.; and Ohio
21
     Administrative Code §4101:1-11, et sec.
22
            29. On personal knowledge, information and belief, the basis of Defendants’ actual
23

24   and constructive notice that the physical configuration of the facilities including, but not limited

25   to, architectural barriers constituting Skyline Chili restaurant and the Shoppes on Olentangy
26
     shopping center was in violation of the civil rights of persons with physical disabilities, such as
27
     WAGNER, includes, but is not limited to, communications with invitees and guests, owners of
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 11
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 12 of 24 PAGEID #: 12



1    other establishments and businesses, notices Defendants obtained from governmental agencies
2
     upon modification, improvement, or substantial repair of the subject premises and other
3
     properties owned by this Defendants, newspaper articles and trade publications regarding the
4
     Americans with Disabilities Act and other access laws, public service announcements, and other
5

6    similar information. Defendants’ failure, under state and federal law, to make the establishment

7    accessible is further evidence of Defendants’ conscious disregard for the rights of WAGNER and
8
     other similarly situated persons with disabilities. The scope and means of the knowledge of
9
     Defendants are within Defendants’ exclusive control and cannot be ascertained except through
10
     discovery. Despite being informed of such effect on WAGNER and other persons with physical
11

12   disabilities due to the lack of accessible facilities, Defendants knowingly and willfully refused to

13   take any steps to rectify the situation and to provide full and equal access for WAGNER and
14
     other persons with physical disabilities to the establishment. Said Defendants have continued
15
     such practices, in conscious disregard for the rights of WAGNER and other persons with
16
     physical disabilities, up to the date of filing of this complaint, and continuing thereon.
17

18   Defendants have further actual knowledge of the architectural barriers referred to herein by

19   virtue of the demand letter addressed to the Defendants. Said conduct, with knowledge of the
20
     effect it was and is having on WAGNER and other persons with physical disabilities, constitutes
21
     despicable conduct in conscious disregard of the rights and safety of WAGNER and of other
22
     similarly situated persons, justifying the imposition of punitive damages.
23

24          30. Punitive Damages -- Defendants, at times prior to and including December 17, 2018

25   and continuing to the present time, knew that persons with physical disabilities were denied their
26
     rights of equal access to all portions of this public facility. Despite such knowledge, Defendants
27
     failed and refused to take steps to comply with the applicable access statutes; and despite
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 12
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 13 of 24 PAGEID #: 13



1    knowledge of the resulting problems and denial of civil rights thereby suffered by WAGNER
2
     and other similarly situated persons with disabilities, including the specific notices referred to in
3
     paragraph 29 of this complaint. Defendants have failed and refused to take action to grant full
4
     and equal access to persons with physical disabilities in the respects complained of hereinabove.
5

6    Defendants have carried out a course of conduct of refusing to respond to, or correct complaints

7    about, denial of handicap access and has refused to comply with its legal obligations to make
8
     Skyline Chili restaurant and the Shoppes on Olentangy shopping center accessible pursuant to
9
     the Americans with Disabilities Act and Ohio law. Such actions and continuing course of
10
     conduct by Defendants evidence despicable conduct in conscious disregard for the rights or
11

12   safety of WAGNER and of other similarly situated persons, justifying an award of punitive

13   damages.
14
            31. Defendants’ actions have also been oppressive to persons with physical
15
     disabilities and of other members of the public, and have evidenced actual or implied malicious
16
     intent toward those members of the public, such as WAGNER and other persons with physical
17

18   disabilities who have been denied the proper access they are entitled to by law. Further,

19   Defendants’ refusals on a day-to-day basis to remove the barriers complained of herein evidence
20
     despicable conduct in conscious disregard for the rights of WAGNER and other members of the
21
     public with physical disabilities.
22
            32. WAGNER prays for an award of punitive damages against Defendants in an amount
23

24   sufficient to make a more profound example of Defendants and discourage owners and operators

25   of other establishments, and other public facilities, from willful disregard of the rights of persons
26
     with physical disabilities. Plaintiff does not know the financial worth of Defendants and seeks
27
     leave to amend this complaint when such facts are known.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 13
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 14 of 24 PAGEID #: 14



1            33. WAGNER will return to Skyline Chili restaurant and the Shoppes on Olentangy
2
     shopping center, because he enjoys the food and atmosphere there, if Skyline Chili restaurant and
3
     the Shoppes on Olentangy shopping center are made fully accessible to a disabled person in a
4
     wheelchair, and to also avail himself of the restaurant’s services. Furthermore, WAGNER
5

6    intends to return to Skyline Chili restaurant and the Shoppes on Olentangy shopping center as an

7    ADA tester to ascertain whether Defendants removed the barriers to access which are the subject
8
     of this litigation.
9
     I.      FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A PUBLIC
10           ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
             DISABILITIES ACT OF 1990 (42 U.S.C. §12101, et seq.)
11

12           34.      WAGNER pleads and incorporate by reference, as if fully set forth again herein,

13   the allegations contained in paragraphs 1 through 33 of this complaint.
14
             35.      Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C.
15
     §12101 regarding persons with physical disabilities, finding that laws were needed to more fully
16
     protect:
17

18                    some 43 million Americans with one or more physical or mental
                      disabilities; [that] historically society has tended to isolate and
19                    segregate individuals with disabilities; [that] such forms of
                      discrimination against individuals with disabilities continue to be a
20
                      serious and pervasive social problem; [that] the nation’s proper
21                    goals regarding individuals with disabilities are to assure equality
                      of opportunity, full participation, independent living and economic
22                    self-sufficiency for such individuals; [and that] the continuing
                      existence of unfair and unnecessary discrimination and prejudice
23
                      denies people with disabilities the opportunity to compete on an
24                    equal basis and to pursue those opportunities for which our free
                      society is justifiably famous.
25
             36.      Congress stated as its purpose in passing the Americans with Disabilities Act of
26

27   1990 (42 U.S.C. §12102):

28                    It is the purpose of this act (1) to provide a clear and
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 14
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 15 of 24 PAGEID #: 15



1                   comprehensive national mandate for the elimination of
                    discrimination against individuals with disabilities; (2) to provide
2
                    clear, strong, consistent, enforceable standards addressing
3                   discrimination against individuals with disabilities; (3) to ensure
                    that the Federal government plays a central role in enforcing the
4                   standards established in this act on behalf of individuals with
                    disabilities; and (4) to invoke the sweep of Congressional
5
                    authority, including the power to enforce the 14th Amendment and
6                   to regulate commerce, in order to address the major areas of
                    discrimination faced day to day by people with disabilities.
7
            37.     As part of the Americans with Disabilities Act of 1990, (hereinafter the “ADA”),
8

9    Congress passed “Title III - Public Accommodations and Services Operated by Private Entities”

10   (Section 301 42 U.S.C. §12181, et seq.). Among the public accommodations identified for
11
     purposes of this title was:
12
                    (7) PUBLIC ACCOMMODATION - The following private
13                  entities are considered public accommodations for purposes of this
                    title, if the operations of such entities affect commerce -
14
                    ...
15                  (B) an entertainment facility, bar, or other establishment serving food or drink;

16                  42 .S.C. §12181(7)(B).
17
            38.     Pursuant to §302, 42 U.S.C. §12182, “No individual shall be discriminated
18
     against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
19
     privileges, advantages, or accommodations of any place of public accommodation by any person
20

21   who owns, leases, or leases to, or operates a place of public accommodation.”

22          39.     The specific prohibitions against discrimination set forth in §302(b)(2)(a),
23
     42 U.S.C. §12182(b)(2)(a) are:
24
                    (i) the imposition or application of eligibility criteria
25                  that screen out or tend to screen out an individual with a disability
                    or any class of individuals with disabilities from fully and equally
26
                    enjoying any goods, services, facilities, privileges, advantages, or
27                  accommodations, unless such criteria can be shown to be
                    necessary for the provision of the goods, services, facilities,
28                  privileges, advantages, or accommodations being offered;
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 15
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 16 of 24 PAGEID #: 16



1
                    (ii) a failure to make reasonable modifications in
2
                    policies, practices, or procedures, when such modifications are
3                   necessary to afford such goods, services, facilities, privileges,
                    advantages or accommodations to individuals with disabilities,
4                   unless the entity can demonstrate that making such modifications
                    would fundamentally alter the nature of such goods, services,
5
                    facilities, privileges, advantages, or accommodations;
6
                    (iii) a failure to take such steps as may be necessary to
7                   ensure that no individual with a disability is excluded, denied
                    services, segregated or otherwise treated differently than other
8
                    individuals because of the absence of auxiliary aids and services,
9                   unless the entity can demonstrate that taking such steps would
                    fundamentally alter the nature of the good, service, facility,
10                  privilege, advantage, or accommodation being offered or would
                    result in an undue burden;
11

12                  (iv) a failure to remove architectural barriers, and
                    communication barriers that are structural in nature, in existing
13                  facilities . . . where such removal is readily achievable; and
14
                    (v) where an entity can demonstrate that the removal of
15                  a barrier under clause (iv) is not readily achievable, a failure to
                    make such goods, services, facilities, privileges, advantages or
16                  accommodations available through alternative methods if such
                    methods are readily achievable.
17

18   The acts of Defendants set forth herein were a violation of WAGNER’s rights under the ADA,

19   42. U.S.C. §§ 12181 et seq.; Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative
20
     Code § 4101:1-11, et sec., making available damage remedies.
21
            40.     The removal of the barriers complained of by WAGNER as hereinabove alleged
22
     was at all times after January 26, 1992 “readily achievable” as to the subject Skyline Chili
23

24   restaurant and the Shoppes on Olentangy shopping center pursuant to 42 U.S.C. §12182

25   (b)(2)(A)(i)-(iv). On information and belief, if the removal of all the barriers complained of
26
     herein together was not “readily achievable,” the removal of each individual barrier complained
27
     of herein was “readily achievable.” On information and belief, Defendants’ failure to remove
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 16
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 17 of 24 PAGEID #: 17



1    said barriers was likewise due to discriminatory practices, procedures and eligibility criteria, as
2
     defined by §302(b)(2)(a)(i)-(iii); 42 U.S.C. §12182 (b)(2)(A)(i).
3
            41.     Per §301(9), 42 U.S.C. §12181 (9), the term “readily achievable” means “easily
4
     accomplishable and able to be carried out without much difficulty or expense.” The statute
5

6    defines relative “expense” in part in relation to the total financial resources of the entities

7    involved. WAGNER alleges that properly repairing, modifying, or altering each of the items that
8
     plaintiff complains of herein were and are “readily achievable” by the Defendants under the
9
     standards set forth under §301(9) of the Americans with Disabilities Act. Further, if it was not
10
     “readily achievable” for Defendants to remove each of such barriers, Defendants have failed to
11

12   make the required services available through alternative methods which were readily achievable.

13          42.     On information and belief, construction work on, and modifications of, the
14
     subject building(s) of Skyline Chili restaurant and the Shoppes on Olentangy shopping center
15
     occurred after the compliance date for the Americans with Disabilities Act, January 26, 1992,
16
     independently triggering access requirements under Title III of the ADA.
17

18          43.     Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12188, et

19   seq., §308, WAGNER is entitled to the remedies and procedures set forth in §204(a) of the Civil
20
     Rights Act of 1964, 42 U.S.C. 2000(a)-3(a), as plaintiff is being subjected to discrimination on
21
     the basis of disability in violation of this title or have reasonable grounds for believing that
22
     he is about to be subjected to discrimination in violation of §302. WAGNER cannot return to or
23

24   make use of the public facilities complained of herein so long as the premises and Defendants’

25   policies bar full and equal use by persons with physical disabilities.
26
            44.     Per §308(a)(1) (42 U.S.C. 12188), “Nothing in this section shall require a person
27
     with a disability to engage in a futile gesture if such person has actual notice that a person or
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 17
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 18 of 24 PAGEID #: 18



1    organization covered by this title does not intend to comply with its provisions.” Pursuant to this
2
     last section, WAGNER has not returned to Defendants’ premises since on or about December 17,
3
     2018, but on information and belief, alleges that Defendants have continued to violate the law
4
     and deny the rights of plaintiff and of other persons with physical disabilities to access this
5

6    public accommodation. Pursuant to §308(a)(2), “In cases of violations of §302(b)(2)(A)(iv) . . .

7    injunctive relief shall include an order to alter facilities to make such facilities readily accessible
8
     to and usable by individuals with disabilities to the extent required by this title.”
9
             45.     WAGNER seeks relief pursuant to remedies set forth in §204(a) of the Civil
10
     Rights Act of 1964 (42 U.S.C. 2000(a)-3(a)), and pursuant to federal regulations adopted to
11

12   implement the Americans with Disabilities Act of 1990, including but not limited to an order

13   granting injunctive relief and attorneys’ fees. WAGNER will seek attorneys’ fees conditioned
14
     upon being deemed to be the prevailing party.
15
             46.     WAGNER seeks damages pursuant to Ohio Revised Code § 4112.02, et seq. and
16
     Ohio Administrative Code § 4101:1-11, et sec., which provide, within the statutory scheme, that
17

18   a violation of the ADA and/or Ohio’s accessibility standards is a violation of Ohio law.

19           Wherefore, plaintiff prays for relief and damages as hereinafter stated.
20
     II.     SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
21           IN VIOLATION OF OHIO REVISED CODE § 4112.02, et seq.

22           47.     Plaintiff repleads and incorporates by reference as if fully set forth again herein,
23
     the allegations contained in paragraphs 1 through 46 of this complaint.
24
             48.     At all times relevant to this action, Ohio Revised Code § 4112.0254 has provided
25
     that persons with physical disabilities are not to be discriminated against because of physical
26

27   handicap or disability. This section provides that:

28                   It shall be an unlawful discriminatory practice:
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 18
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 19 of 24 PAGEID #: 19



1                   (G)     For any proprietor or any employee, keeper, or manager of a place of
                            public accommodation to deny to any person, except for reasons
2
                            applicable alike to all persons regardless of race, color, religion, sex,
3                           military status, national origin, disability, age, or ancestry, the full
                            enjoyment of the accommodations, advantages, facilities, or privileges of
4                           the place of public accommodation.
5
            49.     Skyline Chili restaurant and the Shoppes on Olentangy shopping center are
6
     “places of public accommodation” pursuant to Ohio Revised Code § 4112.01(A)(9).
7
            50.     Defendants committed an unlawful act pursuant to Ohio Revised Code §
8

9    4112.02(G) by denying WAGNER the full enjoyment of its accommodations, advantages,

10   facilities, or privileges, whereas, WAGNER had great difficulty due to extensive barriers for
11
     patrons confined to wheelchairs.
12
            51.     Pursuant to Ohio Revised Code § 4112.99, WAGNER is entitled to compensatory
13
     and punitive damages, and attorney fees and costs, in an amount to be determined at trial, but in
14

15   any event not less than $25,000.00, as well as issuance of an injunction requiring defendant to

16   allow full and equal enjoyment of its goods, services, facilities, privileges, and advantages to
17
     disabled persons.
18
            52.     A separate act in violation of Ohio Revised Code § 4112.02(G) has been
19
     committed each day that Defendants act or fail to act and/or knowingly and willfully fails and
20

21   refuse to remove each architectural barrier or policy and procedure barrier presently existing at

22   the subject public accommodation which denies full and equal access for persons with physical
23
     disabilities to said building(s), elements and facilities of Skyline Chili restaurant and the Shoppes
24
     on Olentangy shopping center. WAGNER has been denied full and equal access on an ongoing
25
     basis since the date of his first visit. As a legal result, WAGNER is entitled to seek appropriate
26

27   relief, such as damages, pursuant to Ohio Revised Code § 4112.99.

28          53.     On or about December 17, 2018, WAGNER suffered violations of Ohio Revised
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 19
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 20 of 24 PAGEID #: 20



1    Code § 4112.02(G) in that WAGNER was denied access to the facilities as stated herein at
2
     Skyline Chili restaurant and the Shoppes on Olentangy shopping center and on the basis that
3
     WAGNER was a person with physical disabilities.
4
            54.     As a result of the denial of equal access to Defendants’ facilities due to the acts
5

6    and omissions of Defendants in owning, operating and maintaining these subject public facilities,

7    WAGNER suffered violations of his civil rights, as well as suffering from shame, humiliation,
8
     embarrassment, frustration, anger, chagrin, disappointment and worry, all of which are
9
     expectedly and naturally associated with a denial of access to a person with physical disabilities,
10
     all to plaintiff’s damages as hereinafter stated.
11

12          55.     WAGNER has been damaged by Defendants’ wrongful conduct and seeks the

13   relief that is afforded by Ohio Revised Code § 4112 for violation of his rights as a person,
14
     including statutory damages according to proof.
15
            56.     As a result of Defendants’ acts and omissions in this regard, WAGNER has been
16
     required to incur legal expenses and hire attorneys in order to enforce his rights and
17

18   enforce the provisions of the law protecting access for persons with physical disabilities and

19   prohibiting discrimination against persons with physical disabilities. Pursuant to the provisions
20
     of Ohio Revised Code § 4112, WAGNER therefore will seek recovery in this lawsuit for all
21
     reasonable attorneys’ fees and costs incurred if deemed the prevailing party.
22
            Wherefore, plaintiff prays for relief and damages as hereinafter stated.
23

24   III.   THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
            IN VIOLATION OF OHIO ADMINISTRATIVE CODE § 4101:1-11, et seq.
25
            57.     WAGNER repleads and incorporates by reference as if fully set forth again
26

27   herein, the allegations contained in paragraphs 1 through 56 of this complaint.

28          58.     Ohio Administrative Code (hereinafter “O.A.C.”) § 4101:1-11 controls the design
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 20
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 21 of 24 PAGEID #: 21



1    and construction of facilities for accessibility for individuals with disabilities.
2
             59.     Sites, buildings, structures, facilities, elements and spaces, temporary or
3
     permanent, shall be accessible to individuals with disabilities. O.A.C. § 1103.1.
4
             60.     Skyline Chili restaurant and the Shoppes on Olentangy shopping center, being a
5

6    site, building, structure, facility, element or space, committed an unlawful act pursuant to O.A.C.

7    §§ 1104.1 and 1109.1 by failing to make accessible its spaces, including but not limited to, its
8
     restrooms.
9
             61.     Skyline Chili restaurant and the Shoppes on Olentangy shopping center
10
     committed an unlawful act pursuant to O.A.C. § 1108.1 by failing to provide accessible seating
11

12   in its dining areas.

13           62.     Defendants’ violations denied WAGNER full enjoyment of its accommodations,
14
     advantages, facilities, or privileges, whereas, WAGNER had difficulty entering the property due
15
     to extensive barriers for patrons confined to wheelchairs on the accessible route.
16
      63.            As a result of these violations, WAGNER is entitled to compensatory and
17

18    punitive damages, and attorney fees and costs, in an amount to be determined at trial, but in any

19    event not less than $25,000.00, as well as issuance of an injunction requiring Defendants to
20
      allow full and equal enjoyment of its goods, services, facilities, privileges, and advantages to
21
      disabled persons.
22
             64.     A separate act in violation of Ohio Administrative Code § 4101:1-11, et seq. has
23

24   been committed each day that Defendants act or fail to act and/or knowingly and willfully

25   fail and refuse to make accessible its site for physically disabled persons presently existing at the
26
     subject Skyline Chili restaurant and the Shoppes on Olentangy shopping center. WAGNER has
27
     been denied full and equal access on an ongoing basis since the date of his first visit. As a legal
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 21
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 22 of 24 PAGEID #: 22



1    result, WAGNER is entitled to seek appropriate relief, such as damages.
2
               65.    As a result of Defendants’ accessibility violations, WAGNER suffered violations
3
     of his civil rights, as well as suffering from injury, shame, humiliation, embarrassment,
4
     frustration, anger, chagrin, disappointment and worry, all of which are expectedly and naturally
5

6    associated with a denial of access to a person with physical disabilities, all to plaintiff’s damages

7    as hereinafter stated.
8
               66.    WAGNER has been damaged by Defendants’ wrongful conduct and seeks relief
9
     for violation of the O.A.C., including actual and special damages according to proof.
10
               67.    As a result of Defendants’ acts and omissions in this regard, WAGNER has been
11

12   required to incur legal expenses and hire attorneys in order to enforce plaintiff’s rights and

13   enforce the provisions of the law protecting access for persons with physical disabilities and
14
     prohibiting discrimination against persons with physical disabilities. WAGNER therefore will
15
     seek recovery in this lawsuit for all reasonable attorneys’ fees and costs incurred if deemed the
16
     prevailing party.
17

18             Wherefore, Plaintiff RICHARD WAGNER prays for relief and damages as hereinafter

19   stated.
20
     PRAYER:
21
               Wherefore, WAGNER prays that this court grant relief and damages as follows:
22
     I.        PRAYER FOR FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A
23
               PUBLIC ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
24             DISABILITIES ACT OF 1990 (42 U.S.C. §1 2101, et seq.)

25             1.     For injunctive relief, compelling Defendants to make Skyline Chili restaurant and
26
     the Shoppes on Olentangy shopping center readily accessible to and usable by individuals with
27
     disabilities; and to make reasonable modifications in policies, practice, eligibility criteria and
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 22
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 23 of 24 PAGEID #: 23



1    procedures so as to afford full access to the goods, services, facilities, privileges, advantages and
2
     accommodations being offered.
3
             2.      For attorneys’ fees, litigation expenses and costs of suit, if WAGNER is deemed
4
     the prevailing party; and
5

6            3.      For such other and further relief as the court may deem proper.

7    I.      PRAYER FOR SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND
             EQUAL ACCESS IN VIOLATION OF OHIO REVISED CODE § 4112.02, et
8
             seq.
9
             4.      For injunctive relief, compelling Defendants to make Skyline Chili restaurant and
10
     the Shoppes on Olentangy shopping center readily accessible to and usable by individuals with
11

12   disabilities, per state law.

13           5.      General and compensatory damages according to proof;
14
             6.      All damages for each day, from the inception of the filing of this complaint, on
15
     which Defendants have failed to remove barriers which denied WAGNER and other persons
16
     with disabilities full and equal access.
17

18           7.      Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if WAGNER is

19   deemed the prevailing party;
20
             8.      Punitive damages, pursuant to Ohio Revised Code § 2315.21;
21
             9.      For all costs of suit;
22
             10.     Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);
23

24           11.     Such other and further relief as the court may deem just and proper.

25   III.    PRAYER FOR THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND
             EQUAL ACCESS IN VIOLATION OF OHIO ADMINISTRATIVE CODE §
26
             4101:1-11, et seq.
27
             12.     For injunctive relief, compelling Defendants to make Skyline Chili restaurant and
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 23
     Case: 2:19-cv-01032-SDM-CMV Doc #: 1 Filed: 03/19/19 Page: 24 of 24 PAGEID #: 24



1    the Shoppes on Olentangy shopping center readily accessible to and usable by individuals with
2
     disabilities, per state law.
3
             13.     General and compensatory damages according to proof;
4
             14.     All damages for each day, from the inception of the filing of this complaint, on
5

6    which Defendants have failed to remove barriers which denied WAGNER and other persons

7    with disabilities full and equal access.
8
             15.     Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if WAGNER is
9
     deemed the prevailing party;
10
             16.     Punitive damages, pursuant to Ohio Revised Code § 2315.21;
11

12           17.     For all costs of suit;

13           18.     Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);
14
             19.     Such other and further relief as the court may deem just and proper.
15

16                                            Respectfully submitted,
17
                                              BLAKEMORE, MEEKER & BOWLER CO., L.P.A.
18
                                              /s/ COLIN G. MEEKER
19                                            COLIN G. MEEKER (Ohio Bar No. 0092980)
                                              495 Portage Lakes Dr.
20
                                              Akron, Ohio 44319
21                                            Telephone: (330) 253-3337
                                              Facsimile: (330) 253-4131
22                                            cgm@bmblaw.com
                                              blaise@bmblaw.com
23
                                              foliverio@bmblaw.com
24
                                              Attorney for Plaintiff RICHARD WAGNER
25

26

27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 24
